Name: Commission Regulation (EEC) No 3436/82 of 21 December 1982 amending Regulation (EEC) No 318/82 fixing, for certain products processed from fruit and vegetables, the export refunds provided for in Article 6 of Regulation (EEC) No 516/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /24 Official Journal of the European Communities 22. 12. 82 COMMISSION REGULATION (EEC) No 3436/82 of 21 December 1982 amending Regulation (EEC) No 318/82 fixing, for certain products processed from fruit and vegetables , the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 fixing the amount for such refunds ; whereas it follows from the application of these rules that the refunds should be amended as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118 /81 (2), and in particular the fourth subparagraph of Article 6 (2) thereof, Whereas Regulation (EEC) No 318/82 (3) laid down the export refunds for products processed from fruit and vegetables ; Whereas Regulation (EEC) No 519/77 (4) lays down general rules for granting export refunds on products processed from fruit and vegetables and criteria for The export refunds provided for in Article 6 of Regu ­ lation (EEC) No 516/77 shall be as specified in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p . 1 . I2) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (3) OJ No L 39 , 11 . 2. 1982, p . 14 . (4) OJ No L 73 , 21 . 3 . 1977, p . 25 . 22. 12. 82 Official Journal of the European Communities No L 361 /25 ANNEX to the Commission Regulation of 21 December 1982 amending for certain products processed from fruit and vegetables, the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 CCT heading No Description Amount in ECU / 1 00 kg of product (including immediate packings) ex 08.11 E Stalked and stoned cherries preserved in a sulphurous solu ­ tion 12-09 (') ex 20.04 Cherries preserved by sugar (drained, glacÃ © or crystallized) 30-22 (') ex 20.06 A Common hazelnuts, fruit of Corylus avellana, with the exception of mixtures 14-51 ex 20.07 Pure orange juice, with no other substances added :  Not concentrated (between 10 and 12 degrees Brix value) 2-10  Concentrated :  Per unit of concentration ( 11 degrees Brix value) 210 (') For exports to all third countries, with the exception of North America .